Citation Nr: 1818967	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty service from January 1973 to March 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In January 2016, the Board remanded the claim and requested that a VA examination be scheduled for the Veteran to make a determination regarding the etiology of the Veteran's lower back disability and issue a Supplemental Statement of the Case (SSOC) if the benefit sought is denied. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's chronic low back disorder has been clinically diagnosed but is not shown to be related to service or to any occurrence or event therein.  Arthritis was not shown within one year following separation from service.


CONCLUSION OF LAW

The Veteran's lower back disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  
	

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 

A standard June 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(c).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  Any pertinent private records have been obtained.  The VA records have been obtained.

The Veteran was afforded a VA examination connected with the claim most recently in February 2016 which includes an opinion as to the etiology of the Veteran's lower back disorder. 

As noted above, the Board remanded the claims in January 2016.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's claims and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



SERVICE CONNECTION FOR A LOW BACK DISORDER

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain disabilities, including arthritis may be presumed to have been incurred in service where demonstrated to a degree of 10 percent within one year following separation from qualifying service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran currently has a lower back disability.  In a February 2016 VA examination, the examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease, the dispositive question is whether the Veteran's lower back disability is related to disease or injury that is the result of service. 

In the Veteran's April 2014 Appeal to the Board of Veterans' Appeals statement of injury, the Veteran asserts that he injured his back a week before being discharged from the military while working in the motor pool unloading large truck tires. The Veteran explained that he did not realize how badly his back was injured at the time and that he did not seek treatment nor have the injury documented in-service.  

The Board notes that the earliest medical evidence of the Veteran's lower back disability was found many years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed of service connection).  There is no medical evidence of a nexus between service and the Veteran's lower back disability.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for a degenerative arthritis of the lumbar spine, because the record indicates onset of the degenerative arthritis of the lumbar spine many years after service and is not shown to be related to service.  

The Veteran's Service Treatment Records (STRs) do not reveal any complaints, diagnosis, or treatments for a lower back disability from entry in January 1973 to discharge in March 1974.

In a March 1996 examination, the examiner diagnosed the Veteran with lower back pain for the past six years as a result of heavy lifting. 

In a June 2007, the examiner noted moderate degenerative changes and marked narrowing of the disc at L3-L5.  The examiner also noted arthritic changes in the facets of the lower lumbar spine with mild scoliosis of the right side.

In a September 2011 VA examination, the examiner diagnosed the Veteran with chronic lower back pain.  The examiner also noted that the Veteran's reported his back injury to have occurred fourteen years ago resulting from the unloading of an air compressor which he claims ruptured a disc in his back.  The examiner also noted x-rays of the Veteran's lower back reveal degenerative changes with mild osteophytes with moderate narrowing of disc spaces L3-L4 with 5 discs suggesting degenerative disc disease.  The examiner noted that the Veteran's lower back disability was not related to his military service.  

In an August 2012 VA examination, the examiner diagnosed the Veteran with multilevel degenerative changes with varying degrees of spinal stenosis in the caudal lumbar spine.  The examiner also noted bilateral neural foramen stenosis at L5-S1.

In an October 2012 examination in conjunction with social security, the examiner noted that the Veteran has a history of lower back pain. 

In a November 2012 VA examination, the examiner noted that the Veteran suffers from intermittent lower back pain.  The Examiner also noted that the Veteran ruptured a disc in his back in 1986 while loading an air compressor.

In an April 2014 Appeal to the Board of Veterans' Appeals- statement of injury, the Veteran asserts that he injured his back a week before being discharged from the military while working in the motor pool unloading large truck tires.  The Veteran explained that he did not realize how badly his back was injured at the time and that he did not seek medical treatment nor have the injury documented.

In the Veteran's most recent February 2016 VA examination, the examiner diagnosed the Veteran with lumbosacral degenerative joint disease and degenerative disc disease.  The examiner also noted that there is limited range of motion, but no indication of any significant functional impairment.  Regarding the etiology of the Veteran's lower back disability, the examiner noted that is less likely than not (less than 50 percent probability) that the Veteran's lower back disorder was incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran's current lower back disability is an age related condition associated with multiple traumatic injuries to the back over extended periods of time.  The examiner noted the Veteran's post-service employment noted in oil fields, manual labor including painting, driving trucks, heavy lifting, and working at a power plant for many years after service led to his current back disability.  

The Board notes the Veteran's lay statement of record on April 2014 Appeal to the Board of Veterans' Appeals- statement of injury asserting that he injured his back a week before being discharged from the military while working in the motor pool unloading large tires from a truck.  On the contrary, the Board notes the Veteran's September 2011 and November 2012 VA examination lay statements contradict his April 2014 submission statement asserting that he injured his back when loading an air compressor onto a truck well after service separation.  The Veteran's lay statements assert that his lower back disability was the result of an in-service event.  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is clearly competent to attest to symptoms he may have experienced.  His statements of experiencing an injury to his lower back while in-service are probative at the time and observable symptoms.  

However, in considering the Veteran's lay statements, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his current disability and service.  While lay persons are competent to provide opinions on some medical matters (See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the diagnosing of the Veteran's disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Indeed even when considering the Veteran's unsupported lay statements that his lower back disability began during service, the evidentiary record reflects that despite his lay statement, his lower back disability was not related to or aggravated by the Veteran's service.  As noted above, the Veteran's STRs do not reveal any complaints, treatments, or diagnosis for a lower back disability.  Coupled with his most recent February 2016 examination which contributes the Veterans lower back disability to degeneration onset by aging, the Board finds the Veteran's claim for a service connected lower back disability is not warranted. It is noted that the first report of any continuing or chronic back pathology was many years post-service, and at the time it was reported, it was not associated with service.  Rather, the back pain reportedly stemmed from a work injury years after service.

As such, the Veteran's statements regarding a nexus between his lower back disability and its service connection or aggravation by military service are outweighed by the other evidence of record, and, as such, are not considered competent or probative evidence favorable to his claim.  

The opinions of record to the Veteran's claim provided thorough and persuasive rationales and the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


